Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             8/6/2015 11:08:59 AM
                                                SECOND                                         KEITH E. HOTTLE
                                                                                                     Clerk
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known: 14-15-00466-CV

 Trial Court Style: Felix Luera and Bianca Luera v Basic Energy, Et Al

 Trial Court No.: 13-06-52391-CV

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: Not known
 The record was originally due: Not known
 I anticipate the length of the record to be: Not known

 I am unable to file the record by the date such record is due because [check one]:

X       the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

        my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:




 X      Other. Explain [attach additional pages if needed]: I now understand what is being appealed is a motion for
         summary judgment. This court takes those motions by submission. I have had no contact with plaintiffs’
         counsel to ascertain if, in fact, that is the only part of this case that is being appealed. If true, there is NO
         RECORD of the motion for summary judgment.

 I anticipate the record will be completed by: Not known
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date: August 06, 2015                      Signature:
                                            Printed
                                            Name: Sonia G Trevino

                                            Title: Official Court Reporter
Rev. 1.8.14